Cite as 2016 Ark. App. 383


                   ARKANSAS COURT OF APPEALS
                                          DIVISION II
                                           No. CR-16-3

                                                    Opinion Delivered   September 7, 2016

                                                    APPEAL FROM THE PULASKI
SEYOUM A. CLARK                                     COUNTY CIRCUIT COURT,
                               APPELLANT            SEVENTH DIVISION
                                                     [NO. CR2011-2097]
V.
                                                    HONORABLE BARRY SIMS,
                                                    JUDGE
STATE OF ARKANSAS
                                 APPELLEE           AFFIRMED


                               LARRY D. VAUGHT, Judge

       Seyoum Clark is appealing the Pulaski County Circuit Court’s order revoking his

probation. His sole argument on appeal is that, although the State proved that he violated the

terms and conditions of his probation, it did not prove that the violations were inexcusable.

We affirm.

       In 2012, Clark pled guilty to second-degree battery. He was fined $1,000, ordered to

pay $5,309.52 in restitution, and sentenced to four years’ probation. The restitution was to be

paid in monthly installments of $115.

       In 2013, the State filed a motion to revoke Clark’s probation. Clark pled guilty to the

probation revocation. The court accepted his guilty plea and sentenced him to three years and

eight months’ probation. Clark was ordered to meet with his probation officer monthly, pay

$35 per month in supervision fees, pay a $200 fine for the revocation, and pay restitution to

the victim as previously ordered.
                                  Cite as 2016 Ark. App. 383

       On June 30, 2014, the State filed a second revocation petition alleging that Clark had

failed to pay his fines, fees, and restitution; failed to complete drug treatment; failed to

complete community service; and failed to complete anger-management classes. A revocation

hearing was held on August 10, 2015, at which the State presented testimony from one witness:

Clark’s probation officer Chioma Hawkins-Thompson. Clark concedes that the undisputed

evidence was that he had failed to make the required payments and failed to meet monthly

with his probation officer. Officer Hawkins-Thompson testified that the probationary

conditions had been explained to Clark and that Clark had accepted them. The evidence also

revealed that Clark had made one restitution payment of $140 in May 2015 but had failed to

make any additional restitution payments or make any payments toward his fines and fees.

The circuit court revoked his probation and sentenced him to six years’ imprisonment.

       Clark filed a timely notice of appeal. His only point on appeal is that, while the State

proved that he failed to comply with the terms and conditions of his probation, it failed to

prove that the violations were “inexcusable.” Costes v. State, 103 Ark. App. 171, 173, 287 S.W.3d
639, 644 (2008).

       Arkansas Code Annotated section 16-93-308(d) (Supp. 2015) authorizes a trial court to

revoke a defendant’s probation at any time during its pendency if the court finds by a

preponderance of the evidence that the defendant inexcusably failed to comply with a

condition of his probation. Collins v. State, 2015 Ark. App. 600, at 2, 474 S.W.3d 531, 533. The

State need only prove one violation of the terms and conditions of probation to sustain a

revocation. Id. Appellate courts will affirm a circuit court’s grant of a petition to revoke a




                                               2
                                  Cite as 2016 Ark. App. 383

defendant’s probation unless the court’s findings are clearly against a preponderance of the

evidence. Wilcox v. State, 99 Ark. App. 220, 222, 258 S.W.3d 785, 787 (2007).

       Clark argues that, because the statute requires a finding that the defendant inexcusably

violated the terms and conditions of probation, the State was required to prove that Clark’s

violations were inexcusable. However, we have previously held that once the State introduces

evidence of nonpayment, the defendant bears the burden of going forward with some

reasonable excuse for his failure to pay:

              Where the alleged violation involves the failure to pay ordered amounts,
       and the State has introduced evidence of nonpayment, the burden shifts to the
       probationer to provide a reasonable excuse for the failure to pay. It is the
       probationer’s obligation to justify his failure to pay, and this shifting of the
       burden of production provides an opportunity to explain the reasons for
       nonpayment. The State, however, shoulders the ultimate burden of proving that
       the probationer’s failure to pay was inexcusable.

Collins, 2015 Ark. App. 600, at 2–3, 474 S.W.3d at 533 (internal citations omitted). Clark failed

to present any evidence justifying his failure to pay. Therefore, we affirm the circuit court’s

revocation of his probation.

       Affirmed.

       VIRDEN and HARRISON, JJ., agree.

       Kent C. Krause, Deputy Pub. Def., by: Clint Miller, Deputy Pub. Def., for
appellant.

       Leslie Rutledge, Att’y Gen., by: Ashley Priest, Ass’t Att’y Gen., for appellee.




                                               3